DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 and December 16, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on December 16, 2021 have been fully considered but they are not persuasive. 
Applicant argued that nothing has been identified by Examiner in Hou for the amended limitation in claims 1 and 11: “a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient’s heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient’s heart”. 
Applicant disagreed that the Hou’s disclosure reads on the amended limitation.
1) Regarding the disclosure in para. [0074], fig. 3A, Applicant argued that Hou never expressly describes the electrode 312 engaging any region of left ventricular myocardium and that para. [0074] only references the right ventricle and not the left ventricle. Applicant requested citation to a portion of Hou that describes that the electrode 312 can be implanted or configured to be implanted in a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient’s heart to be included. 
2) Regarding the disclosure in fig. 4A and 4B, Applicant argued that Hou merely describes that the electrode 412 may extend into the adjacent chamber 414 and that the adjacent chamber 414 is only identified as “the ventricle”. Applicant considers that “the ventricle” isn’t sufficient to describe the left ventricle. Applicant also requests citation to a portion of Hou that describes that the electrode 414 can be implanted or configured to be implanted in basal region, septal region, or basal septal region of a left ventricular myocardium of a patient’s heart to be included. 
3) Regarding the disclosure in para. [0076] and [0089], Applicant argued that Hou never mentions that the adjacent chamber can be the left ventricle. Applicant states that even though para. [0070] of Hou mentions that an example of an adjacent chamber could be the left ventricle, para. [0070] does not provide any context that it could be applied to the embodiments described in para. [0076] and [0089]. 
Applicant’s arguments have been fully considered but are not persuasive. 
Examiner notes that the underlined language in the amended limitation “a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient’s heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient’s heart” is an intended use language, and the BRI of the intended use language is that the tissue-piercing electrode has a structure to penetrate through myocardium and has a length equivalent to the length from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of the left ventricular myocardium. 
Applicant’s arguments rely on looking for explicit disclosure in Hou that the tissue-piercing electrode is implanted from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of the LV. However, Examiner notes that in terms of claim scope, the electrode implanted in certain regions has a different scope from the electrode being implantable in certain regions. The prior art only needs to disclose that the tissue-piercing electrode is of a certain length thereby being implantable from the triangle of Koch region to the basal region, septal region, or basal septal region of LV. 
The previously cited paragraphs in Hou support that the tissue-piercing electrode is of a length to be implantable from a triangle of Koch region to a basal region, septal region, or basal septal region of a left ventricular myocardium. 
Based on Saremi et al (NPL: “Septal Atrioventricular Junction Region: Comprehensive Imaging in Adults”), a septum is a large region where LV borders RV and RA (please refer to fig. 1 as shown below). 

    PNG
    media_image1.png
    411
    479
    media_image1.png
    Greyscale

Therefore, as long as the electrode is configured to extend from RA to LV, the electrode is passing through atrioventricular septum, and the myocardium of LV adjacent the atrioventricular septum would be considered as “a septal region of the left ventricular myocardium”. 
Now, whether the Hou’s tissue-piercing electrode has the length to extend from a triangle of Koch region of a RA to a LV is disclosed in the previously cited paragraphs. 
Based on argument 3), Applicant agreed that adjacent chambers can be “left ventricle” while the local chamber is the “right atrium” according to para. [0070]. Para. [0069] also states that “the term ‘adjacent’ chamber shall refer to any chamber separated from the local chamber by tissue (e.g., the RV, LV and LA are adjacent chambers to the RA)”. Applicant argued that “para. [0070] of Hou et al. does not provide any context that it could be applied to the embodiments described in para. [0076] and [0089]”. 
However, the implantable locations of LIMD device and its electrode disclosed in para. [0070] are for LIMD device 300 disclosed in para. [0067]. The detailed structure and its application of LIMD 300 are discussed in para. [0072]-[0080] with corresponding figs. 3A and 3B. Therefore, the combination of para. [0076] and [0070] discloses that the distal tip 314 of the inner electrodes 312 directly engages or is located proximate to the surface tissue of an adjacent chamber wall while the adjacent chamber can be left ventricle and the local chamber can be right atrium. 
Also, based on the definition provided in para. [0069] of “adjacent chamber” and “local chamber”, the previously cited para. [0089] and figs. 4A-G also explicitly discloses that the electrode 412 extends entirely through the chamber wall into the adjacent chamber 414. Optionally, the electrode 412 may extend near or up to, but not penetrate the wall tissue into the adjacent chamber 414, where the local chamber can be right atrium and the adjacent chamber can be left ventricle. 

    PNG
    media_image2.png
    309
    248
    media_image2.png
    Greyscale

Since Hou discloses that the tissue-piercing electrode has a length that extends from RA to LV, the disclosed electrode meets the structural limitation of the amended limitation in claims 1 and 11: “a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient’s heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient’s heart”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, and 14 of U.S. Patent No. 11058880 in view of Hou et al. (US 2014/0107723), hereinafter “Hou”. 
Instant Application 
US 11058880
Claim 1. an implantable medical device comprising:
a set of electrodes comprising: a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart.
Claim 1. An implantable medical device comprising: 
a plurality of electrodes comprising: a tissue-piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to deliver cardiac therapy to or sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient's heart, and 
a right atrial electrode positionable within the right atrium to deliver cardiac therapy to or sense electrical activity of the right atrium of the patient's heart; 
a therapy delivery circuit operably coupled to the plurality of electrodes to deliver cardiac therapy to the patient's heart; 
a sensing circuit operably coupled to the plurality of electrodes to sense electrical activity of the patient's heart; and 
a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit, the controller configured to: monitor electrical activity of the right atrium using the right atrial electrode; monitor electrical activity of the left ventricle using the tissue-piercing electrode implanted in the basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium; andFirst Named Inventor: Yang, Z. deliver tachycardia therapy based on the monitored electrical activities of the right atrium and the left ventricle.

Claim 14. An implantable medical device comprising: 
a plurality of electrodes comprising: a tissue-piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to deliver cardiac therapy to or sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient's heart, and 
a right atrial electrode positionable within the right atrium to deliver cardiac therapy to or sense electrical activity of the right atrium of the patient's heart; 
a therapy delivery circuit operably coupled to the plurality of electrodes to deliver cardiac therapy to the patient's heart; 
a sensing circuit operably coupled to the plurality of electrodes to sense electrical activity of the patient's heart; and 
a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit, the controller configured to: deliver at least one of anti-tachycardia pacing therapy using the plurality of electrodes and shock therapy using a separate medical device.

Claim 7. An implantable medical device comprising: a plurality of electrodes comprising: 
a tissue-piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to deliver cardiac therapy to or sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient's heart, and 
a right atrial electrode positionable within the right atrium to deliver cardiac therapy to or sense electrical activity of the right atrium of the patient's heart; 
a therapy delivery circuit operably coupled to the plurality of electrodes to deliver cardiac therapy to the patient's heart; 
a sensing circuit operably coupled to the plurality of electrodes to sense electrical activity of the patient's heart; and 
a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit, the controller configured to: monitor electrical activity of the right atrium using the right atrial electrode; Amendment and Response Under 37 C.F.R. §1.111Page 5 of 16 First Named Inventor: Yang, Z.  monitor electrical activity of the left ventricle using the tissue-piercing electrode implanted to sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body; and determine tachycardia of the patient's heart based on the monitored electrical activities of the right atrium and the left ventricle.
Claim 11. a method of delivering cardiac therapy, comprising: 
implanting and employing a set of electrodes comprising: 
a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
operably coupling a therapy delivery circuit to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
operably coupling a sensing circuit to the set of electrodes to sense electrical activity of the patient's heart.
Claim 6. A method comprising: 
monitoring electrical activity of the right atrium of a patient's heart using a right atrial electrode;]First Named Inventor: Yang, Z. monitoring electrical activity of the left ventricle of the patient's heart using a tissue-piercing electrode implanted in the basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body; and 
delivering tachycardia therapy based on the monitored electrical activities of the right atrium and the left ventricle


Claims 1, 7, and 14 of US 11058880 doesn’t recite a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart. 
However, Claim 6 of US 11058880 recites using a tissue-piercing electrode implanted in the basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to monitor electrical activity of the left ventricle of the patient's heart. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Claims 1, 7, and 14 of US 1105880, by modifying the tissue-piercing electrode to be implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient’s heart, as recited by claim 6, of US 1105880, for the purpose of monitoring electrical activity of the left ventricle of the patient’s heart. 
Claims 1, 6, 7, and 14 of US 1105880 recites a right atrial electrode positionable within the right atrium to deliver cardiac therapy to or sense electrical activity of the right atrium of the patient's heart, but is silent regarding a plurality of right atrial electrodes. 
However, Hou discloses an implantable medical device and teaches a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0073], electrodes 310, 311 reads on a plurality of right atrial electrodes; para. [0133], sensing circuitry selectively coupled to one or more electrodes through the switch). 
Therefore, it would have been obvious to one of ordinary skill in the art, to modify Claims 1, 6, 7, and 14 of US 1105880, to add a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart, as taught by Hou, for the purpose of sensing and delivering therapy to the right atrium (para. [0089]) and additionally achieving biopolar sensing by one of the electrodes operating as an anode electrode and another electrode operating as a cathode electrode and controlling the electrode spacing between the two electrodes (para. [0085]).

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11235161 in view of Hou et al. (US 2014/0107723), hereinafter “Hou”.
Instant Application 
U.S. Patent No. 11235161
Claim 1. An implantable medical device comprising:
a set of electrodes comprising: a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart.
Claim 11. a method of delivering cardiac therapy, comprising: 
implanting and employing a set of electrodes comprising: 
a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
operably coupling a therapy delivery circuit to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
operably coupling a sensing circuit to the set of electrodes to sense electrical activity of the patient's heart.
Claim 1. An implantable medical device comprising:
a plurality of electrodes comprising:
a tissue-piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to deliver cardiac therapy to or sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient's heart, and
a right atrial electrode positionable within the right atrium to deliver the cardiac therapy to or sense electrical activity of the right atrium of the patient's heart;
a therapy delivery circuit operably coupled to the plurality of electrodes to deliver the cardiac therapy to the patient's heart;
a sensing circuit operably coupled to the plurality of electrodes; and
a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit, the controller configured to monitor effectiveness of left ventricular capture by:
operating the therapy delivery circuit to deliver a left ventricular pace using the tissue-piercing electrode;
monitoring, via the sensing circuit, electrical activity of the left ventricle following the left ventricular pace using the tissue-piercing electrode; and
determining effectiveness of left ventricular tissue capture of the left ventricular pace based on the monitored electrical activity; and wherein monitoring electrical activity of the left ventricle following the left ventricular pace using the tissue-piercing electrode comprises monitoring electrical activity of the left ventricle using the tissue-piercing electrode and the right atrial electrode.



Claim 1 of U.S. Patent No. 11235161 recites that a tissue-piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to deliver cardiac therapy to or sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient's heart. Claim 1 of U.S. Patent No. 11235161 does not explicitly recite that a tissue-piercing electrode is implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium. However, it would have been obvious to one of ordinary skill in the art, to modify Claim 1 of patent ‘161, by configuring the tissue-piercing electrode to be implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium such that the tissue-piercing electrode may perform the function of “sensing electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient’s heart” from claim 1 of patent ‘161. 
Claim 1 of U.S. Patent No. 11235161 recites a right atrial electrode positionable within the right atrium to deliver cardiac therapy to or sense electrical activity of the right atrium of the patient's heart, but is silent regarding a plurality of right atrial electrodes. 
However, Hou discloses an implantable medical device and teaches a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0073], electrodes 310, 311 reads on a plurality of right atrial electrodes; para. [0133], sensing circuitry selectively coupled to one or more electrodes through the switch). 
Therefore, it would have been obvious to one of ordinary skill in the art, to modify Claim 1 of U.S. Patent No. 11235161, to add a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart, as taught by Hou, for the purpose of sensing and delivering therapy to the right atrium (para. [0089]) and additionally achieving biopolar sensing by one of the electrodes operating as an anode electrode and another electrode operating as a cathode electrode and controlling the electrode spacing between the two electrodes (para. [0085]).

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 14 of copending Application No. 17/558,832 in view of Hou et al. (US 2014/0107723), hereinafter “Hou”.
Instant Application 
copending Application No. 17/558,832
Claim 1. An implantable medical device comprising:
a set of electrodes comprising: a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart.
Claim 11. a method of delivering cardiac therapy, comprising: 
implanting and employing a set of electrodes comprising: 
a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
operably coupling a therapy delivery circuit to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
operably coupling a sensing circuit to the set of electrodes to sense electrical activity of the patient's heart.
Claim 1. An implantable medical device comprising: a plurality of electrodes comprising: a tissue-piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body of a patient's heart to at least one of deliver cardiac pacing therapy to and sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart, and a second electrode; a motion detector positionable within the right atrium to sense mechanical activity of at least the right atrium of the patient's heart; a therapy delivery circuit operably coupled to the plurality of electrodes to deliver cardiac therapy to the patient's heart; and a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the motion detector, the controller configured to: monitor mechanical activity of the right atrium using the motion detector; and deliver cardiac resynchronization pacing using at least the tissue-piercing electrode implanted in the basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body based on the monitored mechanical activity of the right atrium.
Claim 2. The device according to claim 1, the device further comprising a sensing circuit operably coupled to the plurality of electrodes to sense electrical activity of the patient's heart, wherein the second electrode is a right atrial electrode positionable within the right atrium, and 81Attorney Docket No. C00019193USO1DIV the controller is further configured to monitor electrical activity of the patient's heart via one or more plurality of electrodes and deliver the cardiac resynchronization pacing using at least the tissue-piercing electrode based on the monitored mechanical activity of the right atrium and the monitored electrical activity of the patient's heart.
Claim 14. A method comprising: monitoring mechanical activity of the right atrium of a patient's heart; and delivering cardiac resynchronization pacing using at least a tissue-piercing electrode implanted in a basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body comprising pacing one or both ventricles based on the monitored mechanical activity.


Claims 1 and 2 of copending Application No. 17/558,832 doesn’t recite a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart. 
However, Claim 14 of copending Application No. 17/558,832 recites using a tissue-piercing electrode implanted in the basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to deliver cardiac pacing. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Claims 1 and 2 of copending Application No. 17/558,832, by modifying the tissue-piercing electrode to be implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient’s heart, as recited by Claim 14 of copending Application No. 17/558,832, for the purpose of monitoring electrical activity of the left ventricle of the patient’s heart. 
Claims 1 and 2 of copending Application No. 17/558,832 recite a right atrial electrode positionable within the right atrium to deliver cardiac therapy to or sense electrical activity of the right atrium of the patient's heart, but is silent regarding a plurality of right atrial electrodes. 
However, Hou discloses an implantable medical device and teaches a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0073], electrodes 310, 311 reads on a plurality of right atrial electrodes; para. [0133], sensing circuitry selectively coupled to one or more electrodes through the switch). 
Therefore, it would have been obvious to one of ordinary skill in the art, to modify Claims 1 and 2 of copending Application No. 17/558,832, to add a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart, as taught by Hou, for the purpose of sensing and delivering therapy to the right atrium (para. [0089]) and additionally achieving biopolar sensing by one of the electrodes operating as an anode electrode and another electrode operating as a cathode electrode and controlling the electrode spacing between the two electrodes (para. [0085]).

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11, and 14 of copending Application No. 16/227,774 in view of Hou et al. (US 2014/0107723), hereinafter “Hou”.
Instant Application 
copending Application No. 16/227,774
Claim 1. An implantable medical device comprising:
a set of electrodes comprising: a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart.
Claim 11. a method of delivering cardiac therapy, comprising: 
implanting and employing a set of electrodes comprising: 
a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
operably coupling a therapy delivery circuit to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
operably coupling a sensing circuit to the set of electrodes to sense electrical activity of the patient's heart.
Claim 1. An implantable medical device comprising: one or more electrodes comprising a tissue-piercing electrode implantable through a patient's right atrium from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body positioned in the basal region, septal region, or basal-septal region of the left ventricular myocardium of the patient's heart to deliver cardiac therapy to or sense electrical activity of the left ventricle in the basal region, septal region, or basal-septal region of the left ventricular myocardium of the patient's heart, wherein the tissue-piercing electrode comprises an imageable material; 
a therapy delivery circuit operably coupled to the one or more electrodes to deliver cardiac therapy to the patient's heart; 
a sensing circuit operably coupled to the one or more electrodes to sense electrical activity of the patient's heart; and 
a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit, the controller configured to: sense electrical activity using the one or more electrodes; and deliver cardiac therapy directly to the left ventricle in the basal region, septal region, or basal-septal region of the left ventricular myocardium of the patient's heart using at least the tissue-piercing electrode of the one or more electrodes based on the sensed electrical activity, wherein the cardiac therapy comprises ventricular pulses to the left ventricular myocardium to depolarize the left ventricle to initiate a contraction of the left ventricle.
4. The device according to claim 1, wherein the one or more electrodes comprise a right atrial electrode positionable within the right atrium to deliver cardiac therapy to or sense electrical activity of the right atrium of the patient's heart.
11. An implantable medical device comprising: one or more electrodes comprising a tissue-piercing electrode implantable through a patient's right atrium from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body positioned in the basal region, septal region, or basal-septal region of the left ventricular myocardium of the patient's heart to deliver cardiac therapy to or sense electrical activity of the left ventricle in the basal region, septal region, or basal-septal region of the left ventricular myocardium of the patient's heart, and an imageable member comprising an imageable material coupled to a housing or a lead configured, when viewed using two-dimensional imaging, to provide orientation information in a third dimension orthogonal to the two dimensions; a therapy delivery circuit operably coupled to the one or more electrodes to deliver cardiac therapy to the patient's heart; a sensing circuit operably coupled to the one or more electrodes to sense electrical activity of the patient's heart; and a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit, the controller configured to: sense electrical activity using the one or more electrodes; and deliver cardiac therapy directly to the left ventricle in the basal region, septal region, or basal-septal region of the left ventricular myocardium of the patient's heart using at least the tissue-piercing electrode of the one or more electrodes based on the sensed electrical activity, wherein the cardiac therapy comprises ventricular pulses to the left ventricular myocardium to depolarize the left ventricle to initiate a contraction of the left ventricle.
Claim 14. The device according to claim 11, wherein the one or more electrodes comprise a right atrial electrode positionable within the right atrium to deliver cardiac therapy to or sense electrical activity of the right atrium of the patient's heart.


Claims 4 and 14 of copending Application No. 16/227,774 recites a right atrial electrode positionable within the right atrium to deliver cardiac therapy to or sense electrical activity of the right atrium of the patient's heart, but is silent regarding a plurality of right atrial electrodes. 
However, Hou discloses an implantable medical device and teaches a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0073], electrodes 310, 311 reads on a plurality of right atrial electrodes; para. [0133], sensing circuitry selectively coupled to one or more electrodes through the switch). 
Therefore, it would have been obvious to one of ordinary skill in the art, to modify Claims 4 and 14 of copending Application No. 16/227,774, to add a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart, as taught by Hou, for the purpose of sensing and delivering therapy to the right atrium (para. [0089]) and additionally achieving biopolar sensing by one of the electrodes operating as an anode electrode and another electrode operating as a cathode electrode and controlling the electrode spacing between the two electrodes (para. [0085]).

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 13, 18-21, and 22 of copending Application No. 16/683,413 in view of Hou et al. (US 2014/0107723), hereinafter “Hou”.
Instant Application 
Copending Application No. 16/683,413
Claim 1. An implantable medical device comprising:
a set of electrodes comprising: a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart.
Claim 11. a method of delivering cardiac therapy, comprising: 
implanting and employing a set of electrodes comprising: 
a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
operably coupling a therapy delivery circuit to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
operably coupling a sensing circuit to the set of electrodes to sense electrical activity of the patient's heart.
Claim 1. A method for delivering a medical device, the method comprising: locating a potential implantation site in the triangle of Koch region in the right atrium of a patient's heart; attaching a fixation sheath to the right-atrial endocardium in the potential implantation site; and implanting the medical device over a guide wire at the potential implantation site.  
Claim 2. The method of claim 1, further comprising implanting a left-ventricular electrode of the medical device from the triangle of Koch region of the right atrium through the right-atrial endocardium and central fibrous body to deliver cardiac therapy to or sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient's heart.  
Claim 3. The method of claim 1 or 2, further comprising positioning a right-atrial electrode of the medical device to deliver cardiac therapy to or sense electrical activity of the right atrium of the patient's heart.

Claim 13. A medical device delivery system comprising: a fixation sheath comprising a fixation element attachable to a right-atrial endocardium in the triangle of Koch region in the right atrium of a patient's heart; a steerable element configured to steer the fixation sheath; a flexible needle at least partially disposable in a lumen of the fixation sheath; and a guide wire at least partially disposable in the lumen of the fixation sheath.  
 Claim 18. The system of claim137, further comprising an implantable medical device configured to run over or along the guide wire for implantation in the right-atrial endocardium in the triangle of Koch region in the right atrium of the patient's heart.  
19. The system of claim 18, wherein the implantable medical device comprises one or more of a right-atrial electrode, a left-ventricular electrode, an intracardiac pacing device, a leadlet, and a lead.  
20. The system of claim 19, wherein the implantable medical device comprises the left-ventricular electrode implantable from the triangle of Koch region of the right atrium through the right-atrial endocardium and central fibrous body and configured to deliver cardiac therapy to or sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient's heart.  
21. The system of claim 19 or 20, wherein the implantable medical device comprises the right-atrial electrode configured to deliver cardiac therapy to or sense electrical activity of the right atrium of the patient's heart.
Claim 22. An implantable medical device comprising: an intracardiac housing and a leadlet coupled to the intracardiac housing; a plurality of electrodes coupled to the intracardiac housing, the leadlet, or both, the plurality of electrodes comprising:  -76-Attorney Docket No. AOOO1001.US01 a left-ventricular electrode implantable from the triangle of Koch region of the right atrium through the right-atrial endocardium and central fibrous body to deliver cardiac therapy to or sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient's heart, and a right-atrial electrode positionable within the right atrium to deliver cardiac therapy to or sense electrical activity of the right atrium of the patient's heart; a therapy delivery circuit operably coupled to the plurality of electrodes to deliver cardiac therapy to the patient's heart; a sensing circuit operably coupled to the plurality of electrodes to sense electrical activity of the patient's heart; and a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit, the controller configured to: monitor electrical activity of the right atrium using the right-atrial electrode, the left ventricle using the left-ventricular electrode, or both; and deliver cardiac therapy based on the monitored electrical activities using at least one of the plurality of electrodes.


Claims 2, 20, and 22 of copending Application No. 16/683,413 recites that a left-ventricular electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body and configured to deliver cardiac therapy to or sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient's heart. Claim 20 of copending Application No. 16/683,413 does not explicitly recite that the left-ventricular electrode is implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium. However, it would have been obvious to one of ordinary skill in the art, to modify Claim 20 of copending Application No. 16/683,413, by configuring the tissue-piercing electrode to be implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium such that the tissue-piercing electrode may perform the function of “sensing electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient’s heart” from Claim 20 of copending Application No. 16/683,413. 
Claims 3, 21, and 22 of copending Application No. 16/683,413 recites a right atrial electrode positionable within the right atrium to deliver cardiac therapy to or sense electrical activity of the right atrium of the patient's heart, but is silent regarding a plurality of right atrial electrodes. Also, claims 3 and 21 of copending Application No. 16/683,413 do not recite a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart; and a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart.
However, Hou discloses an implantable medical device and teaches a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0073], electrodes 310, 311 reads on a plurality of right atrial electrodes; para. [0133], sensing circuitry selectively coupled to one or more electrodes through the switch); a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart (fig. 3A, controller 320, para. [0080], the LIMD 300 includes a controller 320, within the housing 302 to cause the charge storage unit 324 to deliver activation pulses through each of the electrodes 310-312); and a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart (fig. 3A, sensing circuit 322, para. [0079], The LIMD 300 includes a charge storage unit 324 and sensing circuit 322 within the housing 302. The sensing circuit 322 senses intrinsic activity).
Therefore, it would have been obvious to one of ordinary skill in the art, to modify Claims 2, 3, 20, 21, and 22 of copending Application No. 16/683,413, by adding a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart, a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart, and a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart, as taught by Hou, for the purpose of sensing and delivering therapy to the right atrium (para. [0089]) and additionally achieving biopolar sensing by one of the electrodes operating as an anode electrode and another electrode operating as a cathode electrode and controlling the electrode spacing between the two electrodes (para. [0085]).

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/723,805 in view of Hou et al. (US 2014/0107723), hereinafter “Hou”.
Instant Application
copending Application No. 16/723,805
Claim 1. An implantable medical device comprising:
a set of electrodes comprising: a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart.
Claim 11. a method of delivering cardiac therapy, comprising: 
implanting and employing a set of electrodes comprising: 
a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
operably coupling a therapy delivery circuit to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
operably coupling a sensing circuit to the set of electrodes to sense electrical activity of the patient's heart.
Claim 1. A method of delivering a pacing lead comprising: locating a potential implantation site adjacent to or within the triangle of Koch region in the right atrium of a patient's heart; advancing a pacing lead to the potential implantation site, the pacing lead comprising an elongate body extending from a proximal portion to a distal portion and a fixation element coupled to the distal portion and attachable to the right-atrial endocardium adjacent to or within the triangle of Koch region in the right atrium of the patient's heart; and implanting the pacing lead at the potential implantation site to deliver cardiac therapy to and sense electrical activity of the left ventricle in the basal region, septal region, or basal-septal region of the left ventricular myocardium of the patient's heart.  
Claim 2. The method according to claim 1, further comprising implanting a left-ventricular electrode coupled to the distal portion of the pacing lead from tissue adjacent to or within the triangle of Koch region of the right atrium through the right-atrial endocardium and optionally the central fibrous body to deliver cardiac therapy to and sense electrical activity of the left ventricle in the basal region, septal region, or basal-septal region of the left ventricular myocardium of the patient's heart.  
Claim 3. The method according to claim 1, further comprising positioning an atrial electrode of the pacing lead adjacent to or proximal to the fixation element to deliver cardiac therapy to or sense electrical activity of the atrium of the patient's heart.



Claim 2 of copending Application No. 16/723,805 recites that a left-ventricular electrode being implanted from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body and configured to deliver cardiac therapy to and sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient's heart. Claim 2 of copending Application No. 16/723,805 does not explicitly recite that the left-ventricular electrode is implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium. However, it would have been obvious to one of ordinary skill in the art, to modify Claim 2 of copending Application No. 16/723,805, by configuring the tissue-piercing electrode to be implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium such that the tissue-piercing electrode may perform the function of “sensing electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient’s heart” from Claim 2 of copending Application No. 16/723,805. 
Claim 3 of copending Application No. 16/683,413 recites an atrial electrode of the pacing lead positionable within the right atrium to deliver cardiac therapy to or sense electrical activity of the atrium of the patient's heart, but is silent regarding a plurality of right atrial electrodes. Also, claim 3 of copending Application No. 16/723,805 do not recite a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart; and a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart.
However, Hou discloses an implantable medical device and teaches a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0073], electrodes 310, 311 reads on a plurality of right atrial electrodes; para. [0133], sensing circuitry selectively coupled to one or more electrodes through the switch); a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart (fig. 3A, controller 320, para. [0080], the LIMD 300 includes a controller 320, within the housing 302 to cause the charge storage unit 324 to deliver activation pulses through each of the electrodes 310-312); and a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart (fig. 3A, sensing circuit 322, para. [0079], The LIMD 300 includes a charge storage unit 324 and sensing circuit 322 within the housing 302. The sensing circuit 322 senses intrinsic activity).
Therefore, it would have been obvious to one of ordinary skill in the art, to modify Claims 1-3 of copending Application No. 16/723,805, by adding a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart, a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart, and a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart, as taught by Hou, for the purpose of sensing and delivering therapy to the right atrium (para. [0089]) and additionally achieving biopolar sensing by one of the electrodes operating as an anode electrode and another electrode operating as a cathode electrode and controlling the electrode spacing between the two electrodes (para. [0085]).

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16/780,036 in view of Hou et al. (US 2014/0107723), hereinafter “Hou”.
Instant Application 
copending Application No. 16/780,036
Claim 1. An implantable medical device comprising:
a set of electrodes comprising: a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart.
Claim 11. a method of delivering cardiac therapy, comprising: 
implanting and employing a set of electrodes comprising: 
a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
operably coupling a therapy delivery circuit to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
operably coupling a sensing circuit to the set of electrodes to sense electrical activity of the patient's heart.
Claim 1. A system comprising: a first implantable lead comprising a distal portion and a first electrode coupled to the distal portion of the first implantable lead, wherein the first electrode is configured to be implanted at an implantation site on or in a tissue structure of a patient's heart; and a second implantable lead comprising a distal portion and a second electrode coupled to the distal portion of the second implantable lead, wherein the second electrode is configured to be implanted at the implantation site distal to the first electrode within the tissue structure of the patient's heart, wherein the distal portion of the second implantable lead is guided by the distal portion of the first implantable lead to the implantation site.
Claim 7. The system according to claim 6, wherein the first electrode is implantable in the right atrium (RA) of the patient's heart to deliver cardiac therapy to or sense electrical activity of the RA of the patient's heart and the second electrode is implantable from the triangle of Koch region of the RA of the patient's heart to deliver cardiac therapy to or sense electrical activity of the left ventricle (LV) in the basal region, septal region, or basal-septal region of the left ventricular myocardium of the patient's heart.


Claim 7 of copending Application No. 16/780,036 recites that the second electrode implantable from the triangle of Koch region of the right atrium to deliver cardiac therapy to and sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient's heart. Claim 7 of copending Application No. 16/780,036 does not explicitly recite that the left-ventricular electrode is implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium. However, it would have been obvious to one of ordinary skill in the art, to modify Claim 7 of copending Application No. 16/780,036, by configuring the tissue-piercing electrode to be implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium such that the tissue-piercing electrode may perform the function of “sensing electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient’s heart” from Claim 7 of copending Application No. 16/780,036. 
Claim 7 of copending Application No. 16/780,036 recites the first electrode implantable within the right atrium to deliver cardiac therapy to or sense electrical activity of the atrium of the patient's heart, but is silent regarding a plurality of right atrial electrodes. Also, claim 7 of copending Application No. 16/780,036 does not recite a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart; and a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart.
However, Hou discloses an implantable medical device and teaches a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0073], electrodes 310, 311 reads on a plurality of right atrial electrodes; para. [0133], sensing circuitry selectively coupled to one or more electrodes through the switch); a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart (fig. 3A, controller 320, para. [0080], the LIMD 300 includes a controller 320, within the housing 302 to cause the charge storage unit 324 to deliver activation pulses through each of the electrodes 310-312); and a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart (fig. 3A, sensing circuit 322, para. [0079], The LIMD 300 includes a charge storage unit 324 and sensing circuit 322 within the housing 302. The sensing circuit 322 senses intrinsic activity).
Therefore, it would have been obvious to one of ordinary skill in the art, to modify Claims 1 and 7 of copending Application No. 16/780,036, by adding a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart, a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart, and a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart, as taught by Hou, for the purpose of sensing and delivering therapy to the right atrium (para. [0089]) and additionally achieving biopolar sensing by one of the electrodes operating as an anode electrode and another electrode operating as a cathode electrode and controlling the electrode spacing between the two electrodes (para. [0085]).

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/793,193 in view of Hou et al. (US 2014/0107723), hereinafter “Hou”.
Instant Application 
copending Application No. 16/793,193
Claim 1. An implantable medical device comprising:
a set of electrodes comprising: a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart.
Claim 11. a method of delivering cardiac therapy, comprising: 
implanting and employing a set of electrodes comprising: 
a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
operably coupling a therapy delivery circuit to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
operably coupling a sensing circuit to the set of electrodes to sense electrical activity of the patient's heart.
Claim 1. An implantable medical device comprising: 
a plurality of electrodes comprising: a first electrode configured to be implanted in an atrium of a patient's heart to deliver a cardiac therapy or sense atrial electrical activity of the atrium of the patient's heart; and a second electrode configured to be implanted in a septal wall of the patient's heart distal to the first electrode and to deliver the cardiac therapy to or sense ventricular electrical activity of a ventricle of the patient's heart; a motion detector to detect mechanical activity of the patient's heart; a therapy delivery circuit operably coupled to the plurality of electrodes to deliver the cardiac therapy to the patient's heart; a sensing circuit operably coupled to the plurality of electrodes to sense the atrial electrical activity and the ventricular electrical activity of the patient's hearty and operably coupled to the motion detector to sense the mechanical activity of the patient's heart; and a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit, the controller configured to: deliver at least one pacing pulse of the cardiac therapy according to an atrioventricular (AV) pacing interval using the second electrode; determine at least one electromechanical interval based on one or more of the atrial electrical activity, the ventricular electrical activity, and the mechanical activity in response to delivering the at least one pacing pulse; and adjust the AV pacing interval based on the at least one electromechanical interval.
Claim 8. The device according to claim 1, wherein the first electrode is configured to be implanted in the right atrium (RA) of the patient's heart to deliver the cardiac therapy to or sense the atrial electrical activity of the RA of the patient's heart and the second electrode is configured to be implanted in the triangle of Koch region of the RA of the patient's heart to deliver the cardiac therapy to or sense the ventricular electrical activity of the left ventricle (LV) in the basal region, septal region, or basal-septal region of the left ventricular myocardium of the patient's heart.

Claim 8 of copending Application No. 16/793,193 recites that the second electrode implantable from the triangle of Koch region of the right atrium to deliver cardiac therapy to and sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient's heart. Claim 8 of copending Application No. 16/793,193 does not explicitly recite that the left-ventricular electrode is implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium. However, it would have been obvious to one of ordinary skill in the art, to modify Claim 8 of copending Application No. 16/793,193, by configuring the tissue-piercing electrode to be implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium such that the tissue-piercing electrode may perform the function of “sensing electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient’s heart” from Claim 8 of copending Application No. 16/793,193. 
Claim 8 of copending Application No. 16/793,193 recites the first electrode implantable within the right atrium to deliver cardiac therapy to or sense electrical activity of the atrium of the patient's heart, but is silent regarding a plurality of right atrial electrodes.
However, Hou discloses an implantable medical device and teaches a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0073], electrodes 310, 311 reads on a plurality of right atrial electrodes; para. [0133], sensing circuitry selectively coupled to one or more electrodes through the switch); a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart (fig. 3A, controller 320, para. [0080], the LIMD 300 includes a controller 320, within the housing 302 to cause the charge storage unit 324 to deliver activation pulses through each of the electrodes 310-312); and a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart (fig. 3A, sensing circuit 322, para. [0079], The LIMD 300 includes a charge storage unit 324 and sensing circuit 322 within the housing 302. The sensing circuit 322 senses intrinsic activity).
Therefore, it would have been obvious to one of ordinary skill in the art, to modify Claim 8 of copending Application No. 16/793,193, by adding a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart, as taught by Hou, for the purpose of sensing and delivering therapy to the right atrium (para. [0089]) and additionally achieving biopolar sensing by one of the electrodes operating as an anode electrode and another electrode operating as a cathode electrode and controlling the electrode spacing between the two electrodes (para. [0085]).
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 20 of copending Application No. 17/559,092 in view of Hou et al. (US 2014/0107723), hereinafter “Hou”, for the similar rationale as Claims 1 and 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/793,193 in view of Hou et al. (US 2014/0107723), hereinafter “Hou”, as explained above. 
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/557,143 in view of Hou et al. (US 2014/0107723), hereinafter “Hou”.
Instant Application 
copending Application No. 16/557,143
Claim 1. An implantable medical device comprising:
a set of electrodes comprising: a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart.
Claim 11. a method of delivering cardiac therapy, comprising: 
implanting and employing a set of electrodes comprising: 
a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
operably coupling a therapy delivery circuit to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
operably coupling a sensing circuit to the set of electrodes to sense electrical activity of the patient's heart.
Claim 1. An implantable medical device comprising: 
a plurality of electrodes comprising: a right atrial electrode positionable within the right atrium of a patient's heart to deliver cardiac therapy to, or sense electrical activity of, the right atrium of the patient's heart, and 
a tissue-piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body of the patient's heart to deliver cardiac therapy to, or sense electrical activity of, the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart; 
a therapy delivery circuit operably coupled to the plurality of electrodes to deliver cardiac therapy to the patient's heart; 
a sensing circuit operably coupled to the plurality of electrodes to sense electrical activity of the patient's heart; and 
a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit, the controller configured to: calibrate a pacing therapy for a plurality of heartrates and a plurality of AV delays based on measured physiological response information, and deliver the calibrated pacing therapy to the left ventricle in the basal and/or septal region of the left ventricular myocardium using at least the tissue-piercing electrode implanted in the basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and fibrous body.


Claim 1 of copending Application No. 16/557,143 recites a right atrial electrode positionable within the right atrium to deliver cardiac therapy to or sense electrical activity of the right atrium of the patient's heart, but is silent regarding a plurality of right atrial electrodes. 
However, Hou discloses an implantable medical device and teaches a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0073], electrodes 310, 311 reads on a plurality of right atrial electrodes; para. [0133], sensing circuitry selectively coupled to one or more electrodes through the switch). 
Therefore, it would have been obvious to one of ordinary skill in the art, to modify Claim 1 of copending Application No. 16/557,143, to add a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart, as taught by Hou, for the purpose of sensing and delivering therapy to the right atrium (para. [0089]) and additionally achieving biopolar sensing by one of the electrodes operating as an anode electrode and another electrode operating as a cathode electrode and controlling the electrode spacing between the two electrodes (para. [0085]).

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 16/361,996 in view of Hou et al. (US 2014/0107723), hereinafter “Hou”.
Re Claims 1 and 11, Claims 1 and 14 of application ‘996 discloses the claimed invention substantially, but is silent regarding a plurality of right atrial electrodes. 
However, Hou discloses an implantable medical device and teaches a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0073], electrodes 310, 311 reads on a plurality of right atrial electrodes; para. [0133], sensing circuitry selectively coupled to one or more electrodes through the switch). 
Therefore, it would have been obvious to one of ordinary skill in the art, to modify claims 1 and 14 of application ’996, to add a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart, as taught by Hou, for the purpose of sensing and delivering therapy to the right atrium (para. [0089]) and additionally achieving biopolar sensing by one of the electrodes operating as an anode electrode and another electrode operating as a cathode electrode and controlling the electrode spacing between the two electrodes (para. [0085]).
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 of copending Application No. 16/361,970 in view of Hou et al. (US 2014/0107723), hereinafter “Hou”.
Instant Application 
copending Application No. 16/361,970
Claim 1. An implantable medical device comprising:
a set of electrodes comprising: a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart.
Claim 11. a method of delivering cardiac therapy, comprising: 
implanting and employing a set of electrodes comprising: 
a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart, and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart; and 
operably coupling a therapy delivery circuit to the set of electrodes to deliver cardiac therapy to the patient's heart; and 
operably coupling a sensing circuit to the set of electrodes to sense electrical activity of the patient's heart.
Claim 14. A method comprising: 
monitoring activity of the right atrium of a patient's heart using a right atrial electrode or a right atrial motion detector; and 
delivering atrioventricular synchronous pacing using at least a tissue-piercing electrode implanted in the basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body comprising pacing one or both ventricles using at least the tissue-piercing electrode based on the monitored activity of the right atrium.  
Claim 15. The method according to claim 14, further comprising delivering atrioventricular synchronous pacing to the atrium using the right atrial electrode.  
Claim 16. The method according to claim 14, wherein pacing one or both ventricles using at least the tissue-piercing electrode based on the monitored electrical activity of the right atrium comprises: sensing an atrial event within the monitored electrical activity of the right atrium; and delivering a pace to one or both ventricles in response to the sensed atrial event.  
Claim 17. The method according to claim 16, wherein delivering the pace to one or both ventricles in response to the sensed atrial event comprises delivering the pace to one or both ventricles after a selected A-V time period has elapsed from the sensed atrial event.  
Claim 18.  The method according to claim 16, further comprising: monitoring electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium using the tissue-piercing electrode implanted in the basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body; sensing a ventricular event within the monitored electrical activity from using the tissue- piercing electrode; and withholding delivery of the pace to one or both ventricles in response to sensing the ventricular event within the monitored electrical activity from using the tissue-piercing electrode.  


Claim 14 of application ‘970 discloses the claimed invention substantially, but is silent regarding a plurality of right atrial electrodes. 
However, Hou discloses an implantable medical device and teaches a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0073], electrodes 310, 311 reads on a plurality of right atrial electrodes; para. [0133], sensing circuitry selectively coupled to one or more electrodes through the switch). 
Therefore, it would have been obvious to one of ordinary skill in the art, to modify claim 1 of application ’970, to add a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient’s heart, as taught by Hou, for the purpose of sensing and delivering therapy to the right atrium (para. [0089]) and additionally achieving biopolar sensing by one of the electrodes operating as an anode electrode and another electrode operating as a cathode electrode and controlling the electrode spacing between the two electrodes (para. [0085]). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al. (US 2014/0107723), hereinafter “Hou”.
Re Claim 1, Hou discloses an implantable medical device comprising: 
a set of electrodes comprising: 
a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient’s heart to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in the basal region, septal region, or basal septal region of the left ventricular myocardium of the patient's heart (para. [0018], A second electrode is provided at a second position on the base and extending outward such that, when the device is implanted in the local chamber, the second electrode engages wall tissue at a distal activation site within the conduction network of the adjacent chamber, the RA being the local chamber, and the LV being the adjacent chamber as shown in fig. 3c; para. [0088], fig. 3c shows LIMD implanted in the RA and capable of pacing the RV and LV; para. [0089], fig. 4A discloses that the LIMD also includes an elongated cathode electrode 412 that is used for delivering stimulus pulses and for sensing electrical activity in the conduction network of the adjacent chamber 414, e.g., the ventricle; para. [0074], electrode 312 reads on the tissue-piercing electrode; Para. [0069] states that “the term ‘adjacent’ chamber shall refer to any chamber separated from the local chamber by tissue (e.g., the RV, LV and LA are adjacent chambers to the RA). The combination of para. [0076] and [0070] discloses that the distal tip 314 of the inner electrodes 312 directly engages or is located proximate to the surface tissue of an adjacent chamber wall while the adjacent chamber can be left ventricle and the local chamber can be right atrium. Based on the definition provided in para. [0069] of “adjacent chamber” and “local chamber”, the previously cited para. [0089] and figs. 4A-G also explicitly discloses that the electrode 412 extends entirely through the chamber wall into the adjacent chamber 414. Optionally, the electrode 412 may extend near or up to, but not penetrate the wall tissue into the adjacent chamber 414, where the local chamber can be right atrium and the adjacent chamber can be left ventricle.), and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0073], electrodes 310, 311 reads on a plurality of right atrial electrodes; para. [0133], sensing circuitry selectively coupled to one or more electrodes through the switch); and 
a therapy delivery circuit operably coupled to the set of electrodes to deliver cardiac therapy to the patient's heart (fig. 3A, controller 320, para. [0080], the LIMD 300 includes a controller 320, within the housing 302 to cause the charge storage unit 324 to deliver activation pulses through each of the electrodes 310-312); and 
a sensing circuit operably coupled to the set of electrodes to sense electrical activity of the patient's heart (fig. 3A, sensing circuit 322, para. [0079], The LIMD 300 includes a charge storage unit 324 and sensing circuit 322 within the housing 302. The sensing circuit 322 senses intrinsic activity).  
Re Claim 2, Hou discloses a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit (fig. 3A, controller 320, para. [0080], [0082], [0083]); para. [0129], microcontroller including microprocessor), the controller configured to 
monitor electrical activity of the right atrium using the sensing circuit selectably coupled to one or more of the plurality of right atrial electrodes to sense atrial events (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0088], fig. 3c shows LIMD implanted in the RA and capable of pacing the RV and LV; para. [0073], electrodes 310, 311 reads on a plurality of right atrial electrodes; para. [0133], sensing circuitry selectively coupled to one or more electrodes through the switch; para. [0076]) and 
to deliver atrioventricular synchronous pacing using the therapy delivery circuit and the tissue-piercing electrode to pace one or both ventricles based on the monitored electrical activity of the right atrium (para. [0017], [0083], [0088], fig. 3c shows LIMD implanted in the RA and capable of pacing the RV and LV, para. [0089], LIMD 400 senses and deliver stimulus pulses in the local chamber and the adjacent chamber; para. [0082], Dual response (i.e., any spontaneous atrial and ventricular activity will inhibit atrial and ventricular pacing and lone atrial activity will trigger a paced ventricular response); para. [0076]).  
Re Claim 3, Hou discloses that delivering atrioventricular synchronous pacing comprises sensing an atrial event using the sensing circuit and delivering a pacing pulse to the tissue-piercing electrode in response to the sensed atrial event (para. [0017], [0083], [0088], fig. 3c shows LIMD implanted in the RA and capable of pacing the RV and LV, para. [0089], LIMD 400 senses and deliver stimulus pulses in the local chamber and the adjacent chamber; para. [0082], Dual response (i.e., any spontaneous atrial and ventricular activity will inhibit atrial and ventricular pacing and lone atrial activity will trigger a paced ventricular response)).  
Re Claim 4, Hou discloses a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit (fig. 3A, controller 320, para. [0080], [0082], [0083]); para. [0129], microcontroller including microprocessor), the controller configured to 
deliver atrioventricular synchronous pacing using the therapy delivery circuit selectably coupled to one or more of the plurality of right atrial electrodes to pace the atrium (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0088], fig. 3c shows LIMD implanted in the RA and capable of pacing the RV and LV; para. [0073], electrodes 310, 311 reads on a plurality of right atrial electrodes; para. [0133], sensing circuitry selectively coupled to one or more electrodes through the switch) and 
using at least the tissue-piercing electrode to pace one or both ventricles (para. [0017], [0083], [0088], fig. 3c shows LIMD implanted in the RA and capable of pacing the RV and LV, para. [0089], LIMD 400 senses and deliver stimulus pulses in the local chamber and the adjacent chamber; para. [0082], Dual response (i.e., any spontaneous atrial and ventricular activity will inhibit atrial and ventricular pacing and lone atrial activity will trigger a paced ventricular response)).  
Re Claim 5, Hou discloses a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit (fig. 3A, controller 320, para. [0080], [0082], [0083]); para. [0129], microcontroller including microprocessor), the controller configured to 
monitor ventricular events using sensing circuit and the tissue-piercing electrode (para. [0018], [0088], A second electrode is provided at a second position on the base and extending outward such that, when the device is implanted in the local chamber, the second electrode engages wall tissue at a distal activation site within the conduction network of the adjacent chamber; fig. 4A, para. [0089], The LIMD 400 also includes an elongated cathode electrode 412 that is used for delivering stimulus pulses and for sensing electrical activity in the conduction network of the adjacent chamber 414 (e.g., the ventricle).) and 
withhold delivery of pacing pulses to the tissue piercing electrode in response to sensing a ventricular event (para. [0082], Dual response (i.e., any spontaneous atrial and ventricular activity will inhibit atrial and ventricular pacing and lone atrial activity will trigger a paced ventricular response)).  
Re Claim 8, Hou discloses that the therapy delivery circuit, the sensing circuit and the controller are located in a housing (para. [0079], fig. 3A) on which the set of electrodes are mounted without an implantable lead extending therebetween (para. [0073], the outer electrodes 310, 311, fig. 3A, 3B, fig. 4A; para. [0074], the second or inner electrodes 312, where the inner electrode 312 extends a majority of the way through the wall tissue (e.g. septum) until reaching tissue of interest near the adjacent chamber wall.).  
Re Claim 9, Hou discloses that the housing extends from a proximal end region to a distal end region (fig. 3A, para. [0072], a housing 302), wherein the plurality of right atrial electrodes are leadlessly coupled to the housing (para. [0073], the outer electrodes 310, 311, fig. 3A, 3B, fig. 4A) and the tissue-piercing electrode is leadlessly coupled to the distal end region of the housing (para. [0074], the second or inner electrodes 312, where the inner electrode 312 extends a majority of the way through the wall tissue (e.g. septum) until reaching tissue of interest near the adjacent chamber wall. Figs. 3A, 3B, fig. 4A).  
Re Claim 10, Hou discloses a fixation member that extends from the housing, the fixation member being configured to pierce into the myocardium, wherein the fixation member extends from the distal end region of the housing toward a distal tip of the tissue-piercing electrode (para. [0089], fig. 4A, spikes 410, 411) used to fixate the LIMD 400).  
Re Claim 11, Hou discloses a method of delivering cardiac therapy, comprising: 
implanting and employing a set of electrodes comprising: 
a tissue-piercing electrode implantable from a triangle of Koch region of a right atrium to at least one of deliver cardiac therapy to and sense electrical activity of a left ventricle in a basal region, septal region, or basal septal region of a left ventricular myocardium of a patient's heart (para. [0018], A second electrode is provided at a second position on the base and extending outward such that, when the device is implanted in the local chamber, the second electrode engages wall tissue at a distal activation site within the conduction network of the adjacent chamber, the RA being the local chamber, and the LV being the adjacent chamber as shown in fig. 3c; para. [0088], fig. 3c shows LIMD implanted in the RA and capable of pacing the RV and LV; para. [0089], fig. 4A discloses that the LIMD also includes an elongated cathode electrode 412 that is used for delivering stimulus pulses and for sensing electrical activity in the conduction network of the adjacent chamber 414, e.g., the ventricle; para. [0074], electrode 312 reads on the tissue-piercing electrode; Para. [0069] states that “the term ‘adjacent’ chamber shall refer to any chamber separated from the local chamber by tissue (e.g., the RV, LV and LA are adjacent chambers to the RA). the combination of para. [0076] and [0070] discloses that the distal tip 314 of the inner electrodes 312 directly engages or is located proximate to the surface tissue of an adjacent chamber wall while the adjacent chamber can be left ventricle and the local chamber can be right atrium. Based on the definition provided in para. [0069] of “adjacent chamber” and “local chamber”, the previously cited para. [0089] and figs. 4A-G also explicitly discloses that the electrode 412 extends entirely through the chamber wall into the adjacent chamber 414. Optionally, the electrode 412 may extend near or up to, but not penetrate the wall tissue into the adjacent chamber 414, where the local chamber can be right atrium and the adjacent chamber can be left ventricle.), and 
a plurality of right atrial electrodes positionable within the right atrium and selectably employable to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0073], electrodes 310, 311 reads on a plurality of right atrial electrodes; para. [0133], sensing circuitry selectively coupled to one or more electrodes through the switch); and 
operably coupling a therapy delivery circuit to the set of electrodes to deliver cardiac therapy to the patient's heart (fig. 3A, controller 320, para. [0080], the LIMD 300 includes a controller 320, within the housing 302 to cause the charge storage unit 324 to deliver activation pulses through each of the electrodes 310-312); and 
operably coupling a sensing circuit to the set of electrodes to sense electrical activity of the patient's heart (fig. 3A, sensing circuit 322, para. [0079], The LIMD 300 includes a charge storage unit 324 and sensing circuit 322 within the housing 302. The sensing circuit 322 senses intrinsic activity).  
Re Claim 12, Hou discloses selectably coupling one or more of the plurality of atrial electrodes to the sensing circuit (para. [0133], sensing circuitry selectively coupled to one or more electrodes through the switch) and employing a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit (fig. 3A, controller 320, para. [0080], [0082], [0083]); para. [0129], microcontroller including microprocessor) to monitor electrical activity of the right atrium using the sensing circuit to monitor electrical activity of the right atrium (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0088], fig. 3c shows LIMD implanted in the RA and capable of pacing the RV and LV; para. [0073], electrodes 310, 311 reads on a plurality of right atrial electrodes) and to deliver atrioventricular synchronous pacing using the therapy delivery circuit and the tissue-piercing electrode to pace one or both ventricles based on the monitored electrical activity of the right atrium (para. [0017], [0083], [0088], fig. 3c shows LIMD implanted in the RA and capable of pacing the RV and LV, para. [0089], LIMD 400 senses and deliver stimulus pulses in the local chamber and the adjacent chamber; para. [0082], Dual response (i.e., any spontaneous atrial and ventricular activity will inhibit atrial and ventricular pacing and lone atrial activity will trigger a paced ventricular response)).  
Re Claim 13, Hou discloses delivering atrioventricular synchronous pacing comprises sensing an atrial event using the sensing circuit and delivering a pacing pulse to the tissue-piercing electrode in response to the sensed atrial event (para. [0017], [0083], [0088], fig. 3c shows LIMD implanted in the RA and capable of pacing the RV and LV, para. [0089], LIMD 400 senses and deliver stimulus pulses in the local chamber and the adjacent chamber; para. [0082], Dual response (i.e., any spontaneous atrial and ventricular activity will inhibit atrial and ventricular pacing and lone atrial activity will trigger a paced ventricular response)).  
Re Claim 14, Hou discloses selectably coupling one or more of the plurality of atrial electrodes to the therapy delivery circuit (para. [0133], sensing circuitry selectively coupled to one or more electrodes through the switch) and employing a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit (fig. 3A, controller 320, para. [0080], [0082], [0083]); para. [0129], microcontroller including microprocessor) to deliver atrioventricular synchronous pacing using the therapy delivery circuit, the selected one or more of the plurality of atrial electrodes (para. [0018], A first electrode is provided at a first position on the base such that, when the device is implanted in the local chamber, the first electrode engages wall tissue at a local activation site within the conduction network of the local chamber; para. [0067], fig. 1 shows leadless IMD 300 placed into the right atrium 30; para. [0089], fig. 4A discloses that the LIMD deliver stimulus pulses and sense in the local chamber 416, e.g. atrium; para. [0088], fig. 3c shows LIMD implanted in the RA and capable of pacing the RV and LV; para. [0073], electrodes 310, 311 reads on a plurality of right atrial electrodes) and the tissue- piercing electrode (para. [0017], [0083], [0088], fig. 3c shows LIMD implanted in the RA and capable of pacing the RV and LV, para. [0089], LIMD 400 senses and deliver stimulus pulses in the local chamber and the adjacent chamber; para. [0082], Dual response (i.e., any spontaneous atrial and ventricular activity will inhibit atrial and ventricular pacing and lone atrial activity will trigger a paced ventricular response)).  
Re Claim 15, Hou discloses employing a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit (fig. 3A, controller 320, para. [0080], [0082], [0083]); para. [0129], microcontroller including microprocessor) to monitor ventricular events using sensing circuit and the tissue-piercing electrode (para. [0018], [0088], A second electrode is provided at a second position on the base and extending outward such that, when the device is implanted in the local chamber, the second electrode engages wall tissue at a distal activation site within the conduction network of the adjacent chamber; fig. 4A, para. [0089], The LIMD 400 also includes an elongated cathode electrode 412 that is used for delivering stimulus pulses and for sensing electrical activity in the conduction network of the adjacent chamber 414 (e.g., the ventricle).) and withhold delivery of pacing pulses to the tissue piercing electrode in response to sensing a ventricular event (para. [0082], Dual response (i.e., any spontaneous atrial and ventricular activity will inhibit atrial and ventricular pacing and lone atrial activity will trigger a paced ventricular response)).  
Re Claim 18, Hou discloses that the therapy delivery circuit, the sensing circuit and the controller are located in a housing (para. [0079], fig. 3A) on which the set of electrodes are mounted without an implantable lead extending therebetween (para. [0073], the outer electrodes 310, 311, fig. 3A, 3B, fig. 4A; para. [0074], the second or inner electrodes 312, where the inner electrode 312 extends a majority of the way through the wall tissue (e.g. septum) until reaching tissue of interest near the adjacent chamber wall.).  
Re Claim 19, Hou disclose that the housing extends from a proximal end region to a distal end region (fig. 3A, para. [0072], a housing 302), wherein the plurality of right atrial electrodes are leadlessly coupled to the housing (para. [0073], the outer electrodes 310, 311, fig. 3A, 3B, fig. 4A) and the tissue-piercing electrode is leadlessly coupled to the distal end region of the housing (para. [0074], the second or inner electrodes 312, where the inner electrode 312 extends a majority of the way through the wall tissue (e.g. septum) until reaching tissue of interest near the adjacent chamber wall. Figs. 3A, 3B, fig. 4A).  
Re Claim 20, Hou discloses that a fixation member is provided extending from the distal end region of the housing and employing the fixation member to attach the housing to the triangle of Koch region of the right atrium (para. [0089], fig. 4A, spikes 410, 411) used to fixate the LIMD 400).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2014/0107723), hereinafter “Hou”, in view of Kroll et al. (US 2012/0089214), hereinafter “Kroll”.
Re Claims 6 and 7, Hou discloses the claimed invention substantially as set forth in claim 1. 
	Hou further discloses that the therapy delivery circuit, the sensing circuit and the controller are located in a housing (fig. 3A, para. [0079], [0080] discloses that charge storage unit, sensing circuit, and controller are within the housing 302). 
Hou is silent regarding the housing coupled to the set of electrodes by a first implantable lead extending therebetween and a second implantable lead extending from the housing.
However, Kroll discloses an implantable cardiac stimulation device with a housing, wherein the therapy delivery circuit, the sensing circuit, and the controller are located within the housing (para. [0024], [0028], [0025], [0036], stimulation device 10 is a programmable microcontroller 60 and includes sensing circuit 82, 84, pulse generator 70, ventricular pulse generators 72, shocking circuit 116). 
Kroll disclose a plurality of electrodes comprising: 
a tissue-piercing electrode to at least one of deliver cardiac therapy to and sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient's heart (para. [0020], fig. 1, left ventricular tip electrode 26 coupled to the device 10 via lead 24), and 
a right atrial electrode positionable within the right atrium to at least one of deliver cardiac therapy and sense electrical activity of the right atrium of the patient's heart (para. [0019], fig. 1, atrial tip electrode 22 coupled to the stimulation device 10 via an implantable right atrial lead 20).
Kroll teaches a first lead coupled to and extending from the housing to a first distal end region (para. [0019], [0020], fig. 1, leads 20, 24); and 
a second lead coupled to and extending from the housing to a second distal end region (para. [0019], [0020], fig. 1, leads 20, 24), 
wherein the tissue-piercing electrode is coupled to the first distal end region of the first lead (para. [0020], fig. 1, left ventricular tip electrode 26 coupled to the device 10 via lead 24), 
wherein the right atrial electrode is coupled to the second distal end region of the second lead (para. [0019], fig. 1, atrial tip electrode 22 coupled to the stimulation device 10 via an implantable right atrial lead 20).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hou’s device and electrodes and connections between the device and the electrodes, by including a first implantable lead coupled to and extending from the housing to a first distal end region; and a second lead coupled to and extending from the housing to a second distal end region, wherein the tissue-piercing electrode is coupled to the first distal end region of the first lead, wherein the right atrial electrode is coupled to the second distal end region of the second lead, as taught by Kroll, because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, leadless arrangement of Hou and Kroll’s lead connection between electrodes and the device perform the same general and predictable function, the predictable function being sensing and delivering therapy to right atrium and left ventricle. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of Hou’s leadless arrangement by replacing it with Kroll’s lead connection. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Re Claims 16 and 17, Claims 16 and 17 are rejected under substantially the same basis as claims 6 and 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu (US 2017/0182327) discloses an implantable medical device configured for deployment at a patient’s atrioventricular septum, where IMD includes a first component configured to be positioned at least in part in the right atrium proximate the atrioventricular septum and a second component configured to be positioned at least in part in the left ventricle (abstract, para. [0048], fig. 2 and fig. 4)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.V.H./
Vynn Huh, May 2, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792